Title: To James Madison from Robert R. Livingston, 22 June 1804
From: Livingston, Robert R.
To: Madison, James



No. 108
⟨Sir⟩
Paris 22d. June 1804.
Last Night General Moreau was sent from the Temple in a Coach and six to Bayon (You have seen that he was sentenced to two years imprisonment). This is commuted into an exile of at least 100 leagues from France. He has therefore determined to go to America where you may expect him soon after the receipt of this letter. Having learned these circumstances, I called this morning on the Minister to know whether he had any official information to give me on that head. He told me he had none. That it was understood that Moreau would go to New York—that it was the Emperors wish that he should be recd. with friendship & hospitality (as says he laughing you recd. me) but that any particular parade in his reception would not be well taken here, & (as I think) might be injurious to General Moreau himself. I thot it necessary to apprize you of this, that you might either by writing to the Mayor of New York or otherwise prevent any offensive steps from being taken. It appeared upon the trial that Moreau had no agency in the conspiracy, nor any knowledge of its object. That he had twice seen Pichegru at his house but without his concurrence, so that his offence consisted solely in not having denounced him. He still continues to be very popular here. I took occasion to speak to the Minister this day on the subject of the appointment of Commercial agents in the Islands. He said it had been the invariable practice of france, and of all the European nations to refuse this priviledge. I told him this refusal originated in the monopoly they had established, but that at a moment like this, when they carried on no trade with their own islands, and when their commerce was principally in our hands, & when it was their interest that it should be so—it became necessary to afford it every possible protection particularly against the irregularities of their own privateers, which had of late been so many and so great as to call upon France to put a stop to them, if they would not reduce the United States to the necessity of repressing them by force. After some farther objections on his part he told me to put in a note on the subject, and he would try, how far the emperor would relax the general rule in our favor. From there, I touched upon the affairs of St. Domingo. He said that they had several letters on that subject from Mr. Pichon, and refered me for a further discussion (as several ambassadors were then waiting audience in the antichamber) to Mr. Hauterive the confidential Secretary, particularly for American affairs. He called him in, and we went together into his Bureau where we entered into a pretty full discussion of the subject. In which in the commencement he seemed to think that considering the peculiar situation of St. Domingo, we were bound to refrain from all commerce with it. I insisted that this could not be exacted by the laws of nations, that even if [it] could, it would be throwing that commerce into the hands of Britain, and giving them habits and connexions that they would not easily break off even in peace. That during the war at least, its effects would be felt by france, That if after a peace, they should attempt to recover her colony, it would be easier to arrange the necessary measures with us than with England. That if on the contrary it was determined to leave St. Domingo independant, every motive of sound policy would plead for strengthening its connexion with us rather than with a rival nation. He mentioned, that in your conferences with Mr. Pichon you had declined checking even the trade in contraband. I told him that you could do no otherwise witht. in some sort taking a part in the question and rendering our Government liable to be called upon on other similar occasions to take upon themselves duties which the law of nations did not exact, since, all that this required was to leave the parties to the risk they would incurr by the commerce. That our Government could only justify taking a more active part in the exportation of prohibited articles by obtaining in return some commercial advantages in other articles. That for this purpose I was authorized to propose a convention to the Emperor, which should embrace these objects and that some measure of this kind was renderred more necessary in order to stop the depradations which under pretence of cutting off an ilicit commerce with St. Domingo was daily made upon our commerce. He seemed convinced by this reasoning and desired me to treat it ministerially with Mr. Tallyrand, which I shall immediately do. I enclose a letter for Mr. Patterson which You will be pleased to forward after having read it, as it is all I can say at present upon a subject that you take an interest in. I have the honor to be sir, with the highest respect your most obt hume Servt.
Robt R Livingston
The ministers here that have not yet recd their credentials are in an awkward situation, as they do not go to court, or vissit the Arch Chancellor, Arch Treasurer, or the princes. There shd. be no delay in forwarding them, together with a letter of leave as that I have can not be used when I find the situation of affairs will permit me to go.
